PER CURIAM.
We reverse the order dismissing the charges against defendant. The record reflects that the state filed traverses disputing material facts alleged by defendant in his sworn dismissal motion, and adding additional material facts. Under these circumstances, denial of the dismissal motion is mandatory. See State v. Kalogeropolous, 758 So.2d 110 (Fla.2000); State v. Figuereo, 761 So.2d 1252 (Fla. 3d DCA 2000)(trial court may not decide issues of material fact; such issues-including entrapment-should be left for determination at trial). Accordingly, the cause is remanded with directions to reinstate the prosecution.
Reversed and remanded.